DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The phrase “blocks are square hollow” appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunobu et al. (JP 5007829 B2).

[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    785
    948
    media_image1.png
    Greyscale


on a front edge of the sliding door, the flange extending in an upper and lower direction of the automobile body (Fig. 2 illustrates flange 19, 20 on the front edge of the sliding door 5 and extending in the upper and lower direction of the automobile) and having a curve (Fig. 2) on a belt line, the curve having a convex shape (Fig. 2 illustrates the curve and convex shape of 20) toward an interior of the automobile; and the touch sensor (Fig. 5, 24) configured to operably couple to the flange, the touch sensor including: an installation base member (Fig. 5, 21) having a substantially U-shaped cross section (page 3, 13th full paragraph of the translation discloses “a substantially U-shaped cross section”) including an inner-cabin side wall (Fig. 5, 16a), an outer-cabin side wall (Fig. 5, 13a), and a connecting th full paragraph discloses “a cored bar 26 is embedded inside”, i.e. a center portion is removed which results in a block), the plurality of blocks existing along the upper and lower direction of the automobile body; and 20a space (Fig. 5, area holding 27) between the raising member (22) and the outer-cabin side wall (13a) for the flange (Fig. 5 illustrates an inserted flange 19) to be inserted therein.  
As to claim 6, Matsunobu et al. disclose wherein an upper end and a lower end of the raising member have oblique surfaces respectively, the oblique surfaces extending toward a lower part and the exterior of the automobile and an upper part and the exterior of the automobile, respectively, in relation to a surface perpendicular to the inner-cabin side wall (Fig. 5 illustrates upper end and lower end of 22 with surfaces extending to the lower and upper part of the automobile’s exterior).  

Allowable Subject Matter
Claim 2-5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higgins et al. (US 8,348,330 B2) disclose a touch sensor assembly for a sliding door with a housing that attaches to a leading edge of a closing panel.  Ishihara et al. (US 7,055,885 B2) disclose a sensor provided at a door main body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612